Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11,303,849. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,303,849. Although the claims at issue are not identical, they are not patentably distinct from each other because for example independent claim 1 of the current application is an obvious variation of independent claim 1 is an obvious variation of claim 1 of U.S. Patent No. 11,303,849. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
--(US 2020/0045285A1) to Varekar et al. discloses adaptive resolution of point cloud and viewpoint prediction for video streaming in computing environments which teaches: [0241] Viewport-Dependent Immersive Video Streaming
[0242] Embodiments further provide for a novel technique for viewport-dependent 6DoF video streaming. For example, as described above, a user's head pose information and/or physical displacement information may be obtained through detection and reception logic 2161(fig. 21) at client device 2150 and communicated over to server device 2000, where the head pose information and/or physical displacement information is analyzed by computation and prediction logic 2103 and the results are then used to obtain relevant information, such as only the information that is relevant from the user's perspective, as facilitated by construction and designation logic 2105. The analysis by computation and prediction logic 2103 may include reviewing video quality and throughput, frame-grabbing to determine which portion of the content is being streamed, etc.
--(WO2019/117629A1) to Ryu et al. discloses virtual reality video streaming using viewport information which teaches: An image transmission method for an image transmission device disclosed in the present specification comprises: generating of video data comprising basic quality video data and high quality video data with respect to a virtual reality space; generating of signaling data on the basis of at least a part of information relating to a current viewport at which a user is gazing and information relating to a predicted viewport at which the user is predicted to be gazing within the virtual reality space; and transmitting of a bitstream comprising the video data and the signaling data, wherein the high quality video data is transmitted with respect to areas corresponding to the current viewport and the predicted viewport.
In addition, in order to reduce the bandwidth due to the transmission of the super-high-quality image by transmitting only the image corresponding to the viewport, which is a region viewed by the user in the 360 degree virtual reality space, the tiles are transmitted individually or as a subset by restricting motion prediction and compensation (MCTS), which is a set of motion constrained tiles.
	--(US 2017/0223368A1) to Abbas et al. discloses apparatus and methods for video compression using multiresolution scalable coding which teaches: [0054] When viewing panoramic and/or VR content using a viewport, the server or other entity may send (and the decoder may decode) a portion of high-resolution video. The area where the user is looking (i.e., the region on which their vision is focused) may be in high resolution, and rest of the image may be in low resolution. When the viewer moves his/her viewport, the decoder may ask the server to transmit video data corresponding to updated viewpoint. Using methodology of the disclosure, the server or other entity may advantageously transmit new high fidelity content for the new viewport position with better performance than what is available using prior art solutions. The decoder may use existing (buffered) lower fidelity content and combine it with the new high fidelity content. Such an approach may, inter alia, decrease latency of switching from low fidelity image to high fidelity image, alleviate the need of transmitting one or more high fidelity intra frames, reduce network congestion, and/or reduce energy used by the decoding device.
[0055] One difference in VR content consumption (when compared to traditional video) is that the viewer is not seeing the entire 360-degrees world simultaneously. Therefore, the approaches described herein may enable reduction in latency when the user moves his/her viewpoint, while still achieving comparatively high compression and battery consumption. Furthermore, the encoding process may be modified (whether statically or dynamically), and yet still advantageously allow the use of existing hardware decoders (and hence not require specially adapted or new hardware at the consumption side).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651